Citation Nr: 0627925	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to June 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO decision.  The veteran 
testified before the Board in May 2006.

The Board addresses the reopened claim for service connection 
for a right knee disability in the REMAND part of the 
decision below and REMANDS that issue to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A final July 1976 RO decision denied service connection 
for a right knee disability.

2.  Evidence submitted since the final July 1976 RO decision 
is neither cumulative nor redundant of the evidence of record 
at the July 1976 RO decision, and it raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The claim for service connection for a right knee disability 
is reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, the RO sent correspondence in July 2005; a 
September 2002 rating decision; and a statement of the case 
in December 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
these documents have substantially complied with all duties 
to inform the veteran of the evidence needed to substantiate 
what had been found to be insufficient in the prior denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VA 
satisfied its duty to notify the appellant prior to the last 
adjudication here (a July 2005 supplemental statement of the 
case).  

In addition, all relevant, identified, and available evidence 
has been obtained for purposes of determining whether to 
reopen the claim, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

In July 1976, the RO denied service connection for a right 
knee condition (residuals of sprain or strain of right knee).  
The veteran did not appeal this decision, which therefore 
became final.  See 38 U.S.C.A. § 7105 (West 2002).

In July 2002, the veteran sought to reopen the claim for 
service connection for a right knee disability.  

A prior final decision can be reopened with new and material 
evidence.  38 U.S.C.A. § 5108.  For claims submitted after 
August 2001, "new and material evidence" is defined as 
evidence that is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim that is sought to be reopened, which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a); see also Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  

The Board reviews the evidence received since the last final 
decision in light of all of the evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  The Board presumes the 
credibility of new evidence in analyzing the threshold issue 
of whether new and material evidence has been submitted to 
reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If new and material evidence has not been received, 
the analysis ends, and what the RO's determinations in the 
rating decisions on appeal are not controlling.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Barnett, 83 F.3d at 1383-84.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The Board must consider the underlying statutes and 
regulations in determining whether new and material evidence 
has been submitted to reopen a claim.

In this case, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
presumed for certain chronic diseases (including arthritis) 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

 "A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The evidence prior to the July 1976 RO decision consisted 
solely of the veteran's service medical records.  In 1974, he 
injured his right knee while playing football and was placed 
in a cast for many weeks.  On a March 1976 separation 
examination, an examiner noted a history of right knee 
dislocation in 1974 that had been treated with a long leg 
cast and that occasionally hurt when running.

Briefly, the evidence received since the prior final decision 
in 1976 includes recent VA treatment records describing the 
veteran's current tricompartmental degenerative joint disease 
of the right knee, as well as several references to a 30-year 
history of chronic right knee pain.  Also, according to a 
September 2005 note, a VA orthopedic surgery clinic doctor 
mentioned the veteran's 30-year old right knee injury and the 
casting that was in place for six weeks.  That doctor 
diagnosed degenerative joint disease with torn medial 
meniscus "probably related to his old injury."  Additional 
VA records received since the 1976 RO decision include a July 
1981 treatment records discussing a recent knee strain 
resulting from a fall down stairs, but also setting forth a 
history of a 1974 right knee injury ("bad sprain") and 
diagnosing post-traumatic right knee arthritis.  Also, on a 
March 1988 progress note pertaining to recent right knee 
blunt trauma sustained from jumping from a truck, it was 
noted that the veteran had had right knee trouble during 
service.  

On the basis of the post-1976 RO decision evidence, the Board 
concludes that new and material evidence has been received.  
This means only that the veteran's claim is reopened and that 
the claim is remanded to the RO for its adjudication on the 
merits. 

ORDER

The application to reopen the claim for service connection 
for a right knee disability is reopened and to this extent 
only, the appeal is granted.


REMAND

Having reopened the claim for service connection for a right 
knee disability, the Board must also remand the claim for 
additional development.

First, the veteran testified before the Board in May 2006 
that he was treated by VA immediately after separation from 
service.  It does not appear that he had previously informed 
VA of this potential evidence.  On remand, the RO should 
obtain any identified VA records.  (The Board notes that the 
veteran has denied having received any non-VA treatment for 
his right knee.)

Second, the record now includes several recent medical 
records that appear to relate the veteran's current right 
knee condition to the injury that he sustained during active 
service.  Therefore, on remand, the veteran should undergo an 
examination to assess the current nature of his right knee 
condition and to discuss whether there is any relationship to 
his active service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the veteran identify 
the VA facilities where he has been 
treated for a right knee condition 
since service, including the treatment 
that he alleges he received immediately 
after separation from service.  Then, 
obtain those records.

2.  Then, schedule the veteran for an 
examination to assess the current 
nature and etiology of any right knee 
condition.  Provide the claims folder 
to the examiner.  Request that the 
examiner discuss the evidence in the 
claims folder, including the veteran's 
in-service right knee injury, and that 
the examiner set forth whether it is at 
least as likely as not that any current 
right knee condition is related to 
(caused or aggravated by) any right 
knee injury in service.  

3.  Then, adjudicate the claim for 
service connection for a right knee 
disability on the merits.  If the 
decision remains adverse to the 
veteran, provide him and his 
representative a supplemental statement 
of the case and the appropriate 
opportunity to respond.  Then return 
the case to the Board for its review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


